DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Applicants’ response filed on 5/12/2022 has been fully considered. Claims 4-7 are withdrawn and claims 1-7 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The terms and phrases “dot-like”, “line-like”, “dot-like protrusions” and “line-like protrusions” in claim 1 are relative terms and phrases which renders the claim indefinite. 
The terms and phrases “dot-like”, “line-like”, “dot-like protrusions” and “line-like protrusions” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Also, these terms and phrases are indefinite in that it is unclear what shape is required for the protrusions to be dot-like or line-like.
It is suggested changing the term “dot-like” and the phrase “dot-like protrusions” to the term “dots”.
It is suggested changing the term “line-like” and the phrase “line-like protrusions” to the term “lines”.
Dependent claims 2 and 3 do not cure the deficiencies of independent claim 1 and are rejected for the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Incremona et al (US 4,919,994) in view of Yang et al (US 2003/0082326).

Regarding claim 1, Incremona discloses a dry transfer graphics article comprising a graphic pattern formed from a layer or layers of imaging material (Fig. 1 #4; col. 5, line 63-col. 6, line 3), wherein the graphic pattern is disposed between a continuous carrier film as an upper layer (Fig. 1 #2; col. 5, line 63-col. 6, line 3) and a continuous layer of adhesive as a lower layer (Fig. 1 #5; col. 5, line 63-col. 6, line 3), a release liner disposed on a lower surface of the adhesive layer (Fig. 1 #7; col. 5, line 63-col. 6, line 3) and wherein the release liner is a paper-based liner (Fig. 1 #7; col. 10, lines 9-18).
The dry transfer graphics article reads on the claimed image transfer sheet. The graphic pattern formed from a layer or layers of imaging material reads on the claimed image layer. The continuous carrier film reads on the claimed transfer film. The continuous layer of adhesive reads on the claimed glue layer. The release liner disposed on the lower surface of the adhesive layer and being a paper-based liner reads on the claimed release paper releasably glued to the lower surface of the glue layer. The continuous carrier film as seen in Fig. 1 is transferable. This reads on the claimed transfer film being releasable from the image layer and easily adhesive to the glue layer. The lower surface of the continuous carrier film in Fig. 1 is also in contact with the graphic pattern where there are layers of imaging material and in contact with the continuous adhesive layer where there are no layers of imaging material. This reads on the claimed lower surface of the transfer film being in contact with the image layer where there is an image layer and in contact with the glue layer where there is no image layer.

Incremona does not appear to explicitly disclose the dry transfer graphics article comprising a lower surface of the glue layer being provided with many independent fine protrusions in the entire lower surface of the glue layer, wherein the shape of the protrusions are dots or lines, a height of the protrusions being 5-20 µm, wherein a diameter and an interval between adjacent dots are 0.2 mm to 1 mm when the protrusions are dots and a line width and an interval between adjacent lines being 0.2 mm to 1 mm when the protrusions are lines.

However, Yang discloses a laminate of a decal comprising a structured adhesive layer (Fig. 14 #622; paragraph [0070]), wherein the structured adhesive layer has a pattern of structures on a lower surface (Fig. 11A #426; paragraph [0066]) wherein the structures are protrusions and depressions (paragraph [0051]), wherein the height of each structure is about 10 µm to about 30 µm (paragraph [0054]), wherein the width of each structure at its base W1 is less than about 200 µm (paragraph [0054]), wherein the pitch between the structures is about 25 µm to about 1300 µm (paragraph [0054]) and wherein the shape of the structures vary widely depending on the level of fluid egress and allow egress of air or other fluids trapped at an interface between the structured adhesive layer and substrate during lamination allowing for uniform lamination of the structured adhesive layer to the substrate without forming bubbles that could cause imperfections (paragraphs [0044] and [0051]).
Yang does not appear to explicitly disclose the laminate comprising the shape of the protrusions being dots or lines.
However, it would have been obvious to one of ordinary skill to adjust the shape of the protrusions to be dots or lines because having the required shape for the protrusions, such as dots or lines, would provide the desired fluid and air egress at the interface between the adhesive and the substrate in order to provide uniform lamination of the adhesive to the substrate without forming air bubbles that could cause imperfections (paragraphs [0044 and [0051]) of Yang).
The height of each protrusion, the width of each structure at its base W1 and the pitch between the structures overlaps the claimed range for the height of the protrusions, the diameter and the interval between adjacent dots when the protrusion are dots and the line width and the interval between adjacent lines when the protrusion are lines.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to desired fluid and air egress at the interface between the adhesive and the substrate in order to provide uniform lamination of the adhesive to the substrate without forming air bubbles that could cause imperfections (paragraphs [0044 and [0051]) of Yang). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

It would have been obvious to one of ordinary skill in the art having the teachings of Incremona and Yang before him or her, to modify the dry transfer graphics article of Incremona to include the pattern of structures on the lower surface of the structured adhesive layer of Yang on the lower surface of the continuous layer of adhesive of Incremona because having a pattern of structures for the adhesive layer allow for egress of air or other fluids trapped at the interface between the adhesive and the substrate during the lamination process (paragraph [0044] of Yang).

Regarding claims 2 and 3; Incremona discloses the dry transfer graphic article comprising the ink for the imaging material being imaged by an ink-jet printer and UV cured (col. 14, line 67-col. 15, line 6).

Response to Arguments
Applicant’s arguments, see page 12, filed 5/12/2021, with respect to the 112(b) rejection has been fully considered and are persuasive. The 112(b) rejection has been withdrawn. 

Applicants argue that both Incremona and Yang fail to disclose or suggest a lower surface of the glue layer being provided with many individually independent fine protrusions wherein the shape of the protrusions are dots or lines, a height of the protrusions being 5-20 µm, wherein a diameter and an interval between adjacent dots are 0.2 mm to 1 mm when the protrusions are dots and a line width and an interval between adjacent lines being 0.2 mm to 1 mm when the protrusions are lines.

The Examiner disagrees and notes that paragraphs [0044], [0051] and [0054] of Yang discloses the structures on the adhesive layer being protrusions and depressions, wherein the height of each structure is about 10 µm to about 30 µm, wherein the width of each structure at its base W1 is less than about 200 µm, wherein the pitch between the structures is about 25 µm to about 1300 µm  and wherein the shape of the structures vary widely depending on the level of fluid egress and allow egress of air or other fluids trapped at an interface between the structured adhesive layer and substrate during lamination allowing for uniform lamination of the structured adhesive layer to the substrate without forming bubbles that could cause imperfections.
Yang does not appear to explicitly disclose the laminate comprising the shape of the protrusions being dots or lines.
However, it would have been obvious to one of ordinary skill to adjust the shape of the protrusions to be dots or lines because having the required shape for the protrusions, such as dots or lines, would provide the desired fluid and air egress at the interface between the adhesive and the substrate in order to provide uniform lamination of the adhesive to the substrate without forming air bubbles that could cause imperfections (paragraphs [0044 and [0051]) of Yang).
The height of each protrusion, the width of each structure at its base W1 and the pitch between the structures overlaps the claimed range for the height of the protrusions, the diameter and the interval between adjacent dots when the protrusion are dots and the line width and the interval between adjacent lines when the protrusion are lines.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to desired fluid and air egress at the interface between the adhesive and the substrate in order to provide uniform lamination of the adhesive to the substrate without forming air bubbles that could cause imperfections (paragraphs [0044 and [0051]) of Yang). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Also, paragraphs [0044] and [0051] of Yang state that the protrusion shape can vary depending on the desired fluid and air egress in order to provide uniform lamination of the adhesive to a substrate and prevent air bubbles that would cause imperfections.
This disclosure would solve the same problem as Applicant’s invention of not having air bubbles between the glue layer and a transfer target object.
Based on these reasons, Incremona in view of Yang would still suggest claim 1.

Applicants argue that Yang does not have small parts such as fine lines or dots and that the target of the invention is fundamentally different between the present application and Yang.

The Examiner disagrees and notes both Yang and the present application are labels or transfer sheets that can be applied onto a target substrate. Thus, Yang is considered to be analogous to the present application.
Paragraphs [0044] and [0051] of Yang discloses that the shape of the protrusions can vary depending on the desired fluid and air egress at the interface of the adhesive and substrate.
This disclosure provides one of ordinary skill in the art a rationale that it is obvious to change the shape of the protrusions.
Yang does not appear to explicitly disclose the laminate comprising the shape of the protrusions being fine dots or fine lines.
However, it would have been obvious to one of ordinary skill to adjust the shape of the protrusions to be dots or lines because having the required shape for the protrusions, such as dots or lines, would provide the desired fluid and air egress at the interface between the adhesive and the substrate in order to provide uniform lamination of the adhesive to the substrate without forming air bubbles that could cause imperfections (paragraphs [0044 and [0051]) of Yang).
Also, paragraphs [0044] and [0051] of Yang state that the protrusion shape can vary depending on the desired fluid and air egress in order to provide uniform lamination of the adhesive to a substrate and prevent air bubbles that would cause imperfections.
This disclosure would solve the same problem as Applicant’s invention of not having air bubbles between the glue layer and a transfer target object.

Applicants argue that Yang is not intended for transferring a small unit of object and one having ordinary skill in the art would see that the size and spacing of the protrusions is not a regular parameter adjustment and the technical effect of preventing peeling due to air bubbles is not predictable.

The Examiner disagrees and notes that paragraphs [0044] and [0051] of Yang discloses that the shape of the protrusions can vary depending on the desired fluid and air egress at the interface of the adhesive and substrate.
This disclosure provides one of ordinary skill in the art a rationale that it is obvious to change the shape of the protrusions.
It would have been obvious to one of ordinary skill to adjust the shape of the protrusions to be dots or lines because having the required shape for the protrusions, such as dots or lines, would provide the desired fluid and air egress at the interface between the adhesive and the substrate in order to provide uniform lamination of the adhesive to the substrate without forming air bubbles that could cause imperfections (paragraphs [0044 and [0051]) of Yang).
Also, paragraphs [0044] and [0051] of Yang state that the protrusion shape can vary depending on the desired fluid and air egress in order to provide uniform lamination of the adhesive to a substrate and prevent air bubbles that would cause imperfections.
This disclosure would solve the same problem as Applicant’s invention of not having air bubbles between the glue layer and a transfer target object.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061. The examiner can normally be reached Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATHAVARAM I REDDY/Examiner, Art Unit 1785                                                                                                                                                                                                        
/CHRISTOPHER M POLLEY/Primary Examiner, Art Unit 1785